Notice of Pre-AIA  or AIA  Status
The present application, filed on or after May 17, 2019, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record: Michael J. Curley on November 2, 2021.
Claims 1-15 and 17-20 remain as is, but claim 16 is amended as below:
16.          A system, comprising a processor, and memory coupled to the processor, the memory storing:
(a)         device characteristics of a physical-unclonable-function ("PUF") array belonging to a client device and having a plurality of PUF devices, each device characteristic associated with a physical measurement of a PUF device belonging to the PUF array;

(b)          executable instructions that, when executed by the processor, cause the processor to: 

receive a message and processing instructions;

extract a set of addresses and a set of corresponding sequence values from the processing instructions; and

generate a transformed string by:

dividing the message into message fragments and associating each message fragment with an address of the PUF array belonging to the client device and its corresponding sequence value;
for each message fragment, retrieving, from the memory, a corresponding device characteristic identified by the associated address;
generating transformed fragments representing each message fragment with a value determined by a function of the value of that message fragment and the corresponding device characteristic; and
.


Reasons For Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 11 and 16. The closest prior art of record:
Lu et al. (US 10511451 B2) Abstract discloses “A physically unclonable function (PUF) device comprises a memory block including an array of cells, and a pseudo random number generator (PRNG) configured to generate a number of addresses to challenge the memory block in response to an element selected out of a combination.”
Adams et al. (US 20190342105 A1) Fig 12-13 disclose a device generates a device encryption key from the PUF values generated from the pool of PUF circuits.
Chang et al. (US 20180278418 A1) paragraph [0094] discloses “FIG. 34 illustrates another protocol for sharing a PUF key with a host. In this embodiment, a command or commands sequence is received at the guest device and decoded by the command decoder to perform a sequence of functions. A command or set of commands can include a first command (1) which causes transfer (2) of a PUF key from a PUF circuit 3337 to key store 3335. The command or set of commands can identify and address the memory array 3311 to provide the location in a memory array of the key store 3335 or otherwise identify the PUF key store. In some embodiments, the PUF key is modified by glue logic, such as a hash function or other function controlled by the security logic which has complementary logic in the host, before storage in the key store. A next or subsequent command (3) in the set of commands can signal a key status read operation, in response to which the guest (integrated circuit 3301) transfers the 
Usuda et al. (US 20180212609 A1) paragraph [0008] discloses “According to the aspect of the invention, the specific Physically Unclonable Function information of the circuit device is generated based on the temperature compensation data stored in the storage circuit. Thereby, for example, an external device can authenticate the circuit device on the basis of authentication information based on the Physically Unclonable Function information, or the circuit device can authenticate the external device on the basis of external device authentication information received from the external device and the Physically Unclonable Function information. The Physically Unclonable Function information is information based on an individual variation and is hardly reproduced, and thus it is possible to improve the security of a system including the circuit device by using the Physically Unclonable Function information.”
Hung et al. (US 20180123808 A1) paragraph [0159] discloses “In the illustrated embodiment, a state machine 1633 and an address and parameter store 1632 are included in the PUF controller 1630. The state machine 1633 can include logic used to generate a data set based on the PUF applied to the set of memory cells in the array 1610. In embodiments of the technology described herein, the logic can perform the steps of finding the subsets or sub-distributions of memory cells read in the generation of the data set, recording the parameters in the store 1632 such as thresholds used for the dividing lines discussed above, thresholds used for reading the data values from the identified subsets, and recording in the store 1632 the addresses of the memory cells identified for use in generating the data set. The logic can also 
Goettfert (US 20170237573 A1) claim 1 discloses “A data processing device, comprising: a Physical Unclonable Function value source which is set up to provide a reference Physical Unclonable Function value and a plurality of subsequent Physical Unclonable Function values, the reference Physical Unclonable Function value and each subsequent Physical Unclonable Function value having a multiplicity of binary components; a determination device which is set up to determine a set of components, the value of which is identical in the plurality of subsequent Physical Unclonable Function values; a Physical Unclonable Function reconstruction device which is set up to reconstruct the reference Physical Unclonable Function value from the subsequent Physical Unclonable Function values assuming that the values of the determined components in the subsequent Physical Unclonable Function value match the values of the determined components in the reference Physical Unclonable Function value.”
Chandra et al. (US 20170046281 A1) paragraph [0045] discloses “FIG. 2 schematically illustrates a mechanism for transforming unencrypted data [u.sub.31:u.sub.0] in the form of 32-bit data words into encrypted data [e.sub.31:e.sub.0]. An address comprising a 32-bit address [a.sub.31:a.sub.0] is supplied as an address to an address input of the memory 6 as well as the input to key generation circuitry 12, which had the form of physically unclonable function circuitry. There are a variety of different ways in which such physically unclonable function circuitry may be formed, e.g. a memory which boots to contain data dependent upon minor physical variations within the individual memory cells, data derived based upon the outcome of race conditions which vary with minor physical variations within the paths, and other examples. The key generation circuitry 12 receives the address as a challenge input to the PUF circuitry and 
Benoit et al. (US 20160364583 A1) paragraph [0055] discloses “An exclusive OR (XOR) operation can be applied to the encrypted data 165 and the recovered response value (stage 905). The MED 110 can be configured to apply an XOR operation to the encrypted data 165 and at least a portion of the recovered response value received from the PUF module 115 responsive to providing the challenge value 145 obtained from the memory 130 to the PUF module 115. For example, the MED 110 can be configured to select a predetermined number of bits from the recovered response value to be used as the decryption key. The bits selected are dependent on which bits where originally selected from the response value 155 that was obtained from the PUF module 115 when the encrypted data 165 was encrypted. The MED 110 can also be configured to perform other operations on the response value in order to obtain the key, depending on the processing the MED 110 did to the response value 155 to generate the key with which the encrypted data 165 was encrypted.”
Falk et al. (US 20160006570 A1) paragraph [0048] discloses “Thus, a response value R associated with the specific challenge value C is generated from the cryptographic key K and the derivation parameter P, whose value is characteristic of the PUF 2 embedded in the circuit unit. An identical response value R may not be generated on a second circuit unit. The derived key 1 is derived from the response value R.”
Van Der Sluis et al. (US 20150234751 A1) paragraphs [0092] discloses “Control block 130 comprises an address scrambler 140 for retrieving the memory content over the memory interface in a scrambled order. Preferably, address scrambler 140 implements a (pseudo)random permutation. For example, address scrambler 140 generates the sequence of memory addresses in the scrambled order. A convenient way to implement address scrambler 
Hamlet et al. (US 8868923 B1)
Gotze et al. (US 20140091832 A1) paragraph [0047] discloses “FIG. 7 is a block diagram of an example embodiment of an accessible set of PUF cells 704 to generate an accessible set of PUF bits that are accessible through exposed and/or external electrical contacts. In one embodiment, the accessible set of PUF cells 704 may be used as the second accessible set of PUF cells 104 of the integrated circuit substrate of FIG. 1. Alternatively, the accessible set of PUF cells 704 may be used in an entirely different integrated circuit or substrate. Moreover, the integrated circuit substrate of FIG. 1 may include an entirely different set of accessible PUF cells.” In addition, paragraph [0058] discloses “FIG. 9 is a block diagram of a PUF bit storage and analysis system 940 coupled with, or otherwise in communication with, a plurality of integrated circuit test equipment 910-1 through 910-N. By way of example, the integrated circuit test equipment may represent potentially geographically distributed probers and testers or other equipment. Each of the integrated circuit test equipment tests multiple integrated circuit substrates 900. The integrated circuit substrates have device identifiers (IDs), such as unit level traceability (ULT) values. The integrated circuit test equipment provides device IDs and corresponding accessible PUF bits read from those devices to the PUF bit storage and analysis system.”
The prior art cited above does not disclose the entire limitation of claim 1 “deriving, for each message fragment, an encoded fragment derived from the measured characteristic of the associated PUF device; and concatenating the encoded fragments in an order derived from the set of corresponding sequence values; and transmit the ciphertext to a server.” as cited in the application.
The prior art cited above does not disclose the entire limitation of claim 11 “deriving, for each ciphertext fragment, a decoded fragment for using the measured characteristic of the associated PUF device; and concatenating the decoded fragments in an order derived from the corresponding set of sequence values extracted from the deciphering instructions.” as cited in the application.
claim 16 “generating transformed fragments representing each message fragment with a value determined by a function of the value of that message fragment and the corresponding device characteristic; and concatenating the transformed fragments in an order derived from the set of corresponding sequence values.” as cited in the application.

This limitation in conjunction with all the other limitations in claims 1, 11 and 16 neither anticipate nor are rendered obvious over the prior art of record. For at least the reasons cited above independent claims 1, 11 and 16 contain allowable subject matter along with claims 2-10, 12-15 and 17-20 based on their dependency on claims 1, 11 and 16 respectively.
Therefore, the examiner finds that the pending claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                         

/Michael Simitoski/Primary Examiner, Art Unit 2493